DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 1/20/2022. Claims 1 through 20 are presently pending and are presented for examination.

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen]. 

Claims 1, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen].
Although the claims 1, 18, 19 at issue are not identical, they are not patentably distinct from each other because claims 1, 18, and 19 of instant application have broaden the scope of claim 1 of Chen by maintaining the first three limitations of claim 1 of Chen and eliminating the remaining limitations of claim 1 of Chen.  In addition, claim 18 of instant application has broaden the scope of claim 14 of Chen by eliminating the second processer and the second transceiver.
Claims 9, 17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen].
Although the claims 9, 17, 20 at issue are not identical, they are not patentably distinct from each other because claims 9, 17, and 20 of instant application have broaden the scope of claim 7 of Chen by maintaining the first three limitations of claim 7 of Chen and eliminating the remaining limitations of claim 7 of Chen.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted two limitations (determining Q candidate transmission configuration information sets, wherein each of the Q candidate transmission configuration information sets comprises at least one type of transmission configuration information, wherein Q is greater than or equal to 1; and determining one candidate transmission configuration information set among the Q candidate transmission configuration information sets by way of selection) of claim 1 of Chen. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted three limitations (grouping at least one of an uplink channel, an uplink signal, a downlink channel or a downlink signal; and selecting, for each group of channels or signals, transmission configuration information from the determined candidate transmission configuration information set; correspondingly, transmitting the selected transmission configuration information to the terminal by using the signaling comprises: transmitting the transmission configuration information corresponding to the each group of channels or signals to the terminal by using a separate signaling) of claim 1 of Chen.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it is reworded version of claim 6 of Chen.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted two limitations (when Q is greater than 1, the Q candidate transmission configuration information sets comprise: different candidate transmission configuration information sets corresponding to two different reference signals separately; or 
when Q is greater than 1, the Q candidate transmission configuration information sets comprise: different candidate transmission configuration information sets corresponding to at least two different types of signals separately) of claim 1 of Chen.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted four limitations (determining a candidate transmission configuration information set, wherein the determined candidate transmission configuration information set comprises K types of transmission configuration information, and each of the K types of transmission configuration information is used for implementing transmission configuration of at least one of a signal or a channel, wherein K is greater than or equal to 1; receiving selection indication information from a base station, wherein the selection indication information is used for indicating selection of at least one type of transmission configuration information from the determined candidate transmission configuration information set; and selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set according to the selection indication information) of claim 1 of Chen.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted two limitations (determining Q candidate transmission configuration information sets, wherein each of the Q candidate transmission configuration information sets comprises at least one type of transmission configuration information, wherein Q is greater than or equal to 1; and determining one candidate transmission configuration information set among the Q candidate transmission configuration information sets by way of selection.) of claim 1 of Chen.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted four limitations (grouping at least one of an uplink channel, an uplink signal, a downlink channel or a downlink signal; correspondingly, the selection indication information comprises: a control signaling corresponding to each group of channels or signals, wherein the control signaling corresponding to the each group of channels or signals is used for selecting transmission configuration information corresponding to the each group of channels or signals from the determined candidate transmission configuration information set; and selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set according to the selection indication information comprises: selecting the transmission configuration information corresponding to the each group of channel or signals from the determined candidate transmission configuration information set according to the control signaling corresponding to the each group of channels or signals.) of claim 1 of Chen.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it is reworded version of claim 6 of Chen.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because it has extracted two limitations (wherein when Q is greater than 1, the Q candidate transmission configuration information sets comprise: different candidate transmission configuration information sets corresponding to two different reference signals separately; or when Q is greater than 1, the Q candidate transmission configuration information sets comprise: different candidate transmission configuration information sets corresponding to at least two different types of signals.) of claim 1 of Chen.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 or 11 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim12 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. [US 11,265,735 B2-hereafter Chen], because they are substantially the same.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, 14-16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0332362 A1) in view of Liu et al. (US 2014/0307827 A1). 

For claims 1, 17, and 19 Li teaches a transmission configuration method (see paragraph 14 “transmission configuration method”), comprising: 
determining a candidate transmission configuration information set, wherein the determined candidate transmission configuration information set comprises K types of transmission configuration information, and each of the K types of transmission configuration information is used for implementing transmission configuration of at least one of a signal or a channel, wherein K is greater than or equal to 1 (see paragraphs 13, 72, 107, claims 3, 13 “plurality of transmission configurations is based on a type and/or content of the first control signal, a status of the wireless channel”, paragraph 14 “transmission configurations set”, and paragraph 89 “transmission configuration is based on a first control signal and the second control signal”); 
selecting at least one type of transmission configuration information from the determined candidate transmission configuration information set (see paragraphs 13, 72 “selecting a transmission configuration based on a type and/or content of the first control signal, a status of the wireless channel”,  paragraph 14 “selecting a transmission configuration from a first transmissions set”, and paragraph 75 “selecting a transmission configuration from a first transmissions set based on the selected candidate transmission opportunity”); and 
transmitting the selected transmission configuration information to a terminal by using a signaling (see paragraph 14 “transmission configuration method” and Fig. 5b “transmit transmission configuration to a terminal”).
Li does not explicitly teach that there are different types of transmission configurations.
However, Liu teaches a plurality of transmission configuration options (wherein K > 1 the number of options is 10) used to configure the transmitter 130 so as to achieve all kinds of transmission efficiency required by different transmission specifications (see Liu: paragraph 19 and Table 1).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Liu in the transmission configuration system of Li in order to configure a transmitter to achieve all kinds of transmission efficiency required by  different transmission specifications (see  Liu: paragraph 19 and Table 1).
The motivation for this combination is to achieve different transmission efficiency by adopting appropriate transmission configuration design (see  Liu: paragraph 19 and Table 1).

           For claims 2 and 10 Li in view of Liu teaches the method, wherein determining the candidate transmission configuration information set comprises: 
determining Q candidate transmission configuration information sets, wherein each of the Q candidate transmission configuration information sets comprises at least one type of transmission configuration information, wherein Q is greater than or equal to 1 (as discussed in claim 1); and 
determining one candidate transmission configuration information set among the Q candidate transmission configuration information sets by way of selection (as discussed in claim 1).

For claims 6 and 14 Li in view of Liu teaches the method, wherein 
when Q is greater than 1, the Q candidate transmission configuration information sets comprise: different candidate transmission configuration information sets corresponding to two different reference signals separately (see Li: paragraph 88 “separate configuration for SSI or AIT (control signal)”); or 


           For claims 7 and 15 Li in view of Liu teaches the method, wherein the Q candidate transmission configuration information sets comprise: 
a candidate transmission configuration information set corresponding to an uplink reference signal and a candidate transmission configuration information set corresponding to a downlink reference signal (see Li: paragraph 4 “guaranteed reference signal” and paragraph 10 “facilitating reference signal transmission”); or 



For claims 9, 18, and 20 Li in view of Liu teaches a transmission configuration determination method, comprising: 
determining a candidate transmission configuration information set, wherein the determined candidate transmission configuration information set comprises K types of transmission configuration information, and each of the K types of transmission configuration information is used for implementing transmission configuration of at least one of a signal or a channel, wherein K is greater than or equal to 1 (see Li: Fig. 7a “70” and as discussed in claim 1); 
receiving selection indication information from a base station, wherein the selection indication information is used for indicating selection of at least one type of transmission configuration information from the determined candidate transmission configuration information set (as discussed in claim 1); and 
selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set according to the selection indication information (as discussed in claim 1).

For claim 16 Li in view of Liu teaches the method, wherein the method further comprises: 
receiving an indication signaling sent by the base station, wherein the indication signaling is used for indicating selection of the one candidate transmission configuration information set from the Q candidate transmission configuration information sets (as discussed in claim 1); and 
selecting the one candidate transmission configuration information set from the Q candidate transmission configuration information sets comprises: selecting the one candidate transmission configuration information set from the Q candidate transmission configuration information sets according to the indication signaling (as discussed in claim 1).
6.	Claims 3-4, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0332362 A1) in view of Liu et al. (US 2014/0307827 A1) further in view of Parkvall et al. (US 2012/0309405 A1).
 
           For claims 3 and 11 Li in view of Liu teaches the method, wherein selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set comprises: 
selecting, for each group of channels or signals, transmission configuration information from the determined candidate transmission configuration information set; 
correspondingly, transmitting the selected transmission configuration information to the terminal by using the signaling comprises: 
transmitting the transmission configuration information corresponding to the each group of channels or signals to the terminal by using a separate signaling.
Li in view of Liu does not explicitly teach grouping at least one of an uplink channel, an uplink signal, a downlink channel or a downlink signal.
However, Parkvall teaches grouping of reception and transmission channels (see Parkvall:  paragraph 76). In addition, Parkvall teaches at least three configuration groups: CSI-RS (downlink signal group), downlink transmission group, and uplink transmission group wherein each group includes parameters to fulfil a particular task, for example CSI-RS includes parameters that define which resource elements to measure upon (see Parkvall: paragraph 132 and Fig. 16). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Liu in the combined transmission configurations of Liu and Li in order to fulfil a particular task, for example CSI-RS includes parameters that define which resource elements to measure upon (see Parkvall: paragraph 132 and Fig. 16).
         
For claims 4, 8, and 12 Li in view of Liu further in view of Parkvall teaches the method, wherein after grouping at least one of the uplink channel, the uplink signal, the downlink channel or the downlink signal, the method further comprises: 
notifying the terminal of a channel or signal grouping manner (see Parkvall: Fig.5 15 “416”).

7.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0332362 A1) in view of Liu et al. (US 2014/0307827 A1) further in view of Xie et al. (US 2019/0222411 A1).

           For claims 5 and 13 Li in view of Liu does not explicitly teach the method, wherein selecting the at least one type of transmission configuration information from the determined candidate transmission configuration information set comprises: 
selecting, for an uplink channel and a downlink channel separately, transmission configuration information from the determined candidate transmission configuration information set; and 
correspondingly, transmitting the selected transmission configuration information to the terminal by using the signaling comprises: 
transmitting the transmission configuration information corresponding to the uplink channel and the downlink channel separately to the terminal by using separate signaling.
However, Xie teaches due to uneven location distribution of terminal devices in the system, communication services used by the terminal devices are quite different, and a downlink service volume and an uplink service volume of cells covered by a same frequency band at a same moment vary greatly. Therefore, all the cells covered by the same frequency band use same uplink transmission configuration and downlink transmission configuration. Consequently, service requirements of the cells cannot be met efficiently. A flexible duplex technology can be used to separately configure uplink transmission and down link transmission of each cell, so as to effectively improve utilization of network transmission resources (see Xie: paragraph 4). 
In addition, Xie teaches the preset configuration information may be notified by the base station to the terminal device when the terminal device access the base station, for example in a signaling manner, or preconfigured for the terminal device (see Xie: paragraph 154). 
In addition, Xie teaches a notification by using separate signaling (see Xie: paragraph 198).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of invention to use the teachings of Xie in the combined transmission configurations of Li and Liu to use a flexible duplex technology can be used to separately configure uplink transmission an down link transmission of each cell, so as to effectively improve utilization of network transmission resources (see Xie: paragraph 4).
 
or 














Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Joung et al. (US 2014/0269458 A1).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415